RCM Technologies, Inc. Tel:856.356.4500 Corporate Contacts: 2500 McClellan Avenue Fax: 856.356.4600 Leon Kopyt Pennsauken, NJ 08109 info@rcmt.com Chairman, President & CEO www.rcmt.com Kevin D. Miller Chief Financial Officer P R E S SR E L E A S E RCM TECHNOLOGIES, INC. ANNOUNCES 2-END RESULTS Pennsauken, NJ – February 22, 2012 RCM Technologies, Inc. (NASDAQ: RCMT) today announced financial results for the thirteen and fifty-two week periods ended December 31, 2011. The Company announced revenues of $35.0million for the thirteen week period ended December 31, 2011, decreased from $36.4million for the thirteen week period ended January 1, 2011 (comparable prior year period).The Company had operating income of $2.2 million for the thirteen week period ended December 31, 2011 as compared to $2.3 million for the comparable prior year period.Net income for the thirteen week period ended December 31, 2011 was $1.1 million, or $0.09 per diluted share, as compared to net income of $1.1 million, or $0.08 per diluted share, for the comparable prior year period. The Company announced revenues of $143.8million for the fifty-two week period ended December 31, 2011, decreased from $162.0million for the fifty-two week period ended January 1, 2011 (comparable prior year period).The Company had operating income of $7.0 million for the fifty-two week period ended December 31, 2011 as compared to $9.0 million for the comparable prior year period.Net income for the fifty-two week period ended December 31, 2011 was $4.3 million, or $0.33 per diluted share, as compared to net income of $5.8 million, or $0.44 per diluted share, for the comparable prior year period. The Company announced that during the thirteen and fifty-two week periods ended December 31, 2011, respectively, the Company repurchased 145,850 and 542,389 shares of its common stock under its existing common stock repurchase plan. The Company’s Board of Directors approved a share repurchase plan of up $7.5 million of the Company’s outstanding shares of common stock in February 2010 and extended it in February 2011 through February 2013. Through February 21, 2012 the Company has purchased a total 615,563 shares under this plan for an aggregate of $2.8 million, an average price of $4.61 per share. Leon Kopyt, Chairman and CEO of RCM, commented: “We are encouraged with our prospects for 2012 and beyond.We believe the IT division is making measurable progress in addressing past performance weaknesses and we remain open to other changes, if necessary, to seek to achieve a desired level of growth.For the first time in the last eight quarters, the IT division posted slight quarterly sequential growth which we believe is an indication of stabilization and turnaround in its performance.Both the Specialty Health Care and Engineering groups’ performance remain positive with the Specialty Health Care division posting its highest revenue quarter of the last ten quarters and the Engineering group converting pipeline opportunities into desirable contracts.” About RCM RCM Technologies, Inc. is a premier provider of business and technology solutions designed to enhance and maximize the operational performance of its customers through the adaptation and deployment of advanced information technology and engineering services.RCM is an innovative leader in the delivery of these solutions to commercial and government sectors.RCM is also aprovider of specialty healthcare services to major health care institutions and educational facilities.RCM’s offices are located in major metropolitan centers throughout North America and Europe.Additional information can be found at www.rcmt.com. The Statements contained in this release that are not purely historical are forward-looking statements within the Private Securities Litigation Reform Act of 1995 and are subject to various risks, uncertainties and other factors that could cause the Company's actual results, performance or achievements to differ materially from those expressed or implied by such forward-looking statements.These statements often include words such as “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “project,” “intend,” “believe,” “plan,” “seek,” “could,” “can,” “should” or similar expressions.These statements are based on assumptions that we have made in light of our experience in the industry, as well as our perceptions of historical trends, current conditions, expected future developments and other factors we believe are appropriate in these circumstances.Forward looking statements include, but are not limited to, those relating to demand for the Company’s services, expected demand for our services and expectations regarding our revenues, the Company's ability to continue to utilize goodwill, to continue to increase gross margins, to achieve and manage growth, to develop and market new applications and services, risks relating to the acquisition and integration of acquired businesses, the ability of the Company to consummate acquisitions as to which it executes non-binding letters of intent, demand for new services and applications, timing of demand for services, industry strength and competition and general economic factors.Investors are directed to consider such risks, uncertainties and other factors described in documents filed by the Company with the Securities and Exchange Commission. Tables to Follow RCM Technologies, Inc. Condensed Consolidated Statements of Income (Unaudited) (In Thousands, Except Share and Per Share Amounts) Thirteen Week Periods Ended December 31, 2011 January 1, 2011 Revenues Cost of services Gross profit Selling, general and administrative Depreciation and amortization Operating income Other (expense) income, net ) 19 Income from continuing operations before income taxes Income tax expense from continuing operations Income from continuing operations Loss from discontinued operations, net of taxes - ) Net income Diluted net earnings per share data: Net income from continuing operations Loss from discontinued operations, net of taxes - ) Net income Fifty-Two Week Periods Ended December 31, 2011 January 1, 2011 Revenues Cost of services Gross profit Selling, general and administrative Depreciation and amortization Operating income Other expense, net ) ) Income from continuing operations before income taxes Income tax expense from continuing operations Income from continuing operations Loss from discontinued operations, net of taxes - ) Net income Diluted net earnings per share data: Income from continuing operations Loss from discontinued operations, net of taxes - ) Net income RCM Technologies, Inc. Summary Consolidated Selected Balance Sheet Data (In Thousands) December 31, January 1, Cash and cash equivalents Accounts receivable, net Total current assets Total assets Total current liabilities Total liabilities Treasury stock at cost Treasury shares Stockholders’ equity Stockholder’s equity, per diluted share Stockholder’s equity less goodwill and intangible assets Stockholder’s equity less goodwill and intangible assets, per diluted share RCM Technologies, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (In Thousands) Thirteen Week Periods Ended December 31, January 1, Net income Adjustments to reconcile net income to cash provided by operating activities Changes in operating assets and liabilities Accounts receivable ) ) Transit accounts receivable - Prepaid expenses and other current assets 98 Accounts payable and accrued expenses ) ) Transit accounts payable ) ) Accrued payroll and related costs ) - Income taxes payable ) Total adjustments ) ) Cash used in operating activities ) ) Net cash (used in) provided by investing activities ) Net cash used in financing activities ) ) Effect of exchange rate changes ) 53 Decrease in cash and cash equivalents ) ) Fifty-Two Week Periods Ended December 31, January 1, Net income Adjustments to reconcile net income to cash provided by operating activities Changes in operating assets and liabilities Accounts receivable Transit accounts receivable ) - Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) ) Transit accounts payable - Accrued payroll and related costs ) Income taxes payable Total adjustments Cash provided by operating activities Net cash (used in) provided by investing activities ) Net cash (used in) provided by financing activities, principally from stock repurchase ) 45 Effect of exchange rate changes ) 48 Increase in cash and cash equivalents
